EXHIBIT 10.1
 
SECURED PROMISSORY NOTE
 
US$ 500,000.00 


April 14,
2011                                                                       
 
FOR VALUE RECEIVED, A Clean Slate, Inc., a Delaware corporation  (“Maker”),
hereby promises to pay to the order of Richard Astrom whose address is 11415 NW
123rd Lane, Reddick, FL 32686 (“Payee”), in accordance with the terms
hereinafter provided, the principal amount of Five Hundred Thousand U.S. Dollars
(US$500,000.00), together with accrued but unpaid interest thereon, all as
provided in this Secured Promissory Note (as the same may be supplemented,
modified, amended or restated from time to time in the manner provided herein,
this “Note”).
 
This Note is being issued pursuant to that certain Amendment to Agreement and
Plan of Merger dated as of April 14, 2011 by and between Maker and Payee (the
“AAPM”).
 
1. This Note shall bear interest at the rate of twelve Percent (12 %) per annum.
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months and shall accrue and be payable on the Payment Date (as defined
below).  Upon the occurrence of an Event of Default (as defined below), the
interest rate on the outstanding principal balance of this Note shall increase
to seventeen percent (17%) per annum.
 
2. Payments of principal, together with accrued and unpaid interest thereon,
shall be due on the 180th day following the date hereof (the “Payment Date”).
 
3. Payments due under this Note shall be in lawful money of the United States
and in immediately available funds in accordance with the written instructions
of Payee.  In the absence of such instructions, Maker shall make the payment by
check timely delivered to Payee.
 
4. This principal amount of this Note and all accrued by unpaid interest thereon
may be prepaid, in whole or in part, at any time by Maker without penalty or
premium.  Prepayments shall be applied first to accrued and unpaid interest and
then to principal.
 
5. The obligations of Maker hereunder are secured by a security interest in
certain assets of Maker pursuant to that Security Agreement of even date
herewith executed by Maker in favor of Payee.
 
6. Maker waives demand, presentment, protest and notice of any kind and consents
to the extension of time for payments or other indulgence with respect to this
Note, all without notice.
 
7. If an Event of Default (as defined below) occurs and is continuing, Payee
may, by written notice given to Maker, declare the principal of and accrued
interest on this Note to be due and payable immediately.  In the event any
action is commenced by Payee to enforce his rights under this Note and Payee
prevails in such action, Maker shall reimburse Payee for Payee’s reasonable
legal fees incurred in connection therewith.
 
 
1

--------------------------------------------------------------------------------

 
 
8. For the purposes of this Note, an “Event of Default” means the occurrence of
any of the following: (a) Maker shall fail to make any payment of principal or
interest on the Payment Date, and such failure shall continue unremedied for a
period of (10) days after written notice from Payee, or (b) Maker fails to
comply with any of its other obligations under this Note and such default shall
continue unremedied for a period of thirty (30) days after written notice from
Payee, or (c) Maker fails to comply with any of its obligations under AAPM or
the Security Agreement and such default shall continue unremedied for a period
of thirty (30) days after written notice from Payee or (d) Maker, pursuant to or
within the meaning of any Bankruptcy Law (as hereinafter defined):  (i)
commences a voluntary case; (ii) becomes subject to an involuntary case which is
not withdrawn, discharged or stayed within sixty (60) days after the
commencement thereof; (iii) consents to the appointment of a Custodian (as
hereinafter defined) for Maker or for all or substantially all of Maker’s
property; (iv) becomes subject to the appointment of a Custodian for Maker or
for all or substantially all of Maker’s property which appointment is not
withdrawn, discharged or stayed within sixty (60) days after the appointment
thereof; or (v) makes a general assignment for the benefit of Maker’s
creditors.  As used in this Note, the term “Bankruptcy Law” means Title 7, Title
11 or Title 13 of the United States Code or any similar federal or state law for
the relief of debtors, and the term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.
 
9. In no event whatsoever shall the amount of interest paid or agreed to be paid
to Payee exceed the maximum amount permissible under applicable law.  If Payee
shall receive as interest, an amount which would exceed the highest lawful rate,
the amount which would be excessive interest shall be applied to the reduction
of the principal amount outstanding under this Note (without prepayment premium
or penalty).
 
10. Maker shall have the right to set-off against and apply the principal and
interest owing under this Note against any and all claims, liabilities,
obligations or other damages which may be asserted by Maker, in good faith, to
be owing by Payee under the AAPM and the Merger Agreement (as defined in the
AAPM) to which Payee is a party.
 
11. This Note may be assigned, transferred, sold or pledged by Payee without the
prior written consent of Maker.  This Note shall be binding upon Maker and its
successors and inure to the benefit of Payee and Payee’s heirs, executors,
administrators and permitted assigns.  If any term of this Note shall be held
invalid, illegal or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby.  This Note may not be
changed, modified or terminated orally, but only by an agreement in writing,
signed by the party to be charged therewith.  No delay, failure or omission by
the Payee or any subsequent holder in respect of the exercise of any right or
remedy granted hereunder or allowed by law to the Payee or other holder shall
constitute a waiver of the right to exercise the same at any future time or in
the same or other circumstances.
 
12. This Note shall be governed by and construed in accordance with the laws of
the State of Florida without giving effect to the principles of conflicts of
law.
 
13. Any notice, request or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered or mailed by registered or certified mail, postage prepaid, or
delivered by facsimile transmission, to such party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereinafter specify by notice to each other party thereto:
 
 
2

--------------------------------------------------------------------------------

 
 
If to Maker, to:
 
A Clean Slate, Inc.
1750 Osceola Blvd.
West Palm Beach, Florida  33409
Attention: Robert S. Goldman
Facsimile: 561-228-1725


With a copy to:
 
Alan A. Sanders, Esq.
Ten Penn Center
1801 Market Street
Suite 2300
Philadelphia, PA  19103


 
If to Payee:


Richard Astrom
11415 123rd Lane
Reddick, FL 32686


With a copy to:
 
Legal & Complance, LLC
330 Clematis St.  #217
West Palm Beach, FL  33401
Attention:  Laura Anthony, Esq.
 
14. If one or more provisions of this Note are held to be unenforceable under
applicable law, such provisions shall be excluded from this Note, and the
balance of this Note shall be interpreted as if such provisions were so excluded
and shall be enforceable in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Maker has executed this Secured Promissory
Note as of the date first written above.
 
 

  A CLEAN SLATE, INC.:          
 
By:
/s/ ROBERT S. GOLDMAN       Name: Robert S. Goldman       Title:  President  


                                                  
 
4

--------------------------------------------------------------------------------

 
